                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

STEVEN AGEE,

                          Plaintiff,                                  8:18CV371

        vs.
                                                                        ORDER
ERIC S. LIMA, COREY M. GORDEN, and
CITY OF OMAHA, a Political Subdivision;

                          Defendants.


       This matter is before the Court on the motion of Defendants Eric Lima, Corey Gorden, and
the City of Omaha (collectively “Defendants”) to file a Second Amended Answer out of time.
(Filing No. 55.)


       This action was removed from state court on August 3, 2018. (Filing No. 1.) Defendants
filed their Answer to Plaintiff’s Complaint on August 23, 2018. (Filing No. 3.) Plaintiff filed an
Amended Complaint on October 1, 2018. (Filing No. 10.) Defendants answered the Amended
Complaint on October 23, 2018. (Filing No. 14.) Plaintiff filed a Second Amended Complaint on
November 1, 2018. (Filing No. 22.) Defendants did not file an answer to the Second Amended
Complaint.


       Defendants now seek leave to file an answer to the Second Amended Complaint out of
time. Defendants contend that they seek leave to clarify the record. (Filing No. 55.) Defendants’
motion will be granted.


       Three separate complaints have been filed in this case. Defendants have answered all but
one of the complaints. Plaintiff will not be prejudiced by allowing Defendants to answer the
Second Amended Complaint out of time. The proposed Second Amended Answer is substantially
the same as the original Answer and Amended Answer. It does not add any new affirmative
defenses. Moreover, allowing Defendants to file a Second Amended Answer out of time will not
create any delay in the progression of this case.
       Accordingly,


       IT IS ORDERED that the Motion for Leave to File Amended Answer Out of Time (Filing
No. 55) is granted. Defendants shall file their Amended Answer by August 2, 2019.


       Dated this 29th day of July, 2019.

                                                  BY THE COURT:

                                                  s/ Susan M. Bazis
                                                  United States Magistrate Judge




                                              2
